Citation Nr: 0708200	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as the residual of exposure to herbicides.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a mid-back injury.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

Although the February 2004 rating decision, December 2004 
Statement of the Case, and subsequent Supplemental Statements 
of the Case reflect that the RO considered the issues of 
entitlement to service connection for PTSD, residuals of mid-
back injury, and Hepatitis C on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board 
has listed the issues on the title page as whether new and 
material evidence has been submitted to reopen the claims for 
service connection for PTSD, residuals of mid-back injury, 
and Hepatitis C.

The Board remanded this case in May 2005.

It is noted that the record reflects that the veteran's 
original claims folder was damaged and had to be rebuilt.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In his March 2005 substantive appeal with respect to the new 
issues of whether new and material evidence has been 
presented to reopen the claims of entitlement to service 
connection for PTSD, residuals of a mid-back injury, and 
Hepatitis C, the veteran requested a hearing before the Board 
sitting at the RO (that is, a Travel Board hearing).  Review 
of the file indicates that such a hearing has not yet been 
conducted.  

Given the expressed intent of the veteran to attend an in-
person hearing at the RO, and that the record reflects that 
the veteran's original claims folder was damaged and had to 
be rebuilt, the Board concludes that this case must be 
returned to the RO to arrange for a Travel Board hearing.  
38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704.

Adjudication of the issue of entitlement to service 
connection for a skin rash, claimed as the residual of 
exposure to herbicides, is deferred pending completion of the 
action requested by this remand.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following development:

The RO should appropriately schedule the 
appellant for a Travel Board hearing in 
the order that the request was received.  
The RO should notify the appellant of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




